 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT WOJTOWICZ,                                 )   Case No.: 1:19-cv-1138 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER TO PLAINTIFF TO SHOW CAUSE
                                                       )   WHY THE ACTION SHOULD NOT BE
13          v.                                         )
                                                       )   DISMISSED FOR FAILURE TO COMPLY WITH
14   COMMISSIONER OF SOCIAL SECURITY,                  )   THE COURT’S ORDER AND FAILURE TO
                                                       )   PROSECUTE
15                  Defendant.                         )
                                                       )
16
17          Robert Wojtowicz initiated this action by filing a complaint on August 19, 2019, seeking
18   judicial review of the decision to deny his application for Social Security benefits. (Doc. 1) On
19   September 3, 2019, the Court issued its Scheduling Order, setting forth the deadlines governing the
20   action. (Doc. 7)
21          The Commissioner of Social Security filed the certified administrative record in the matter on
22   January 6, 2020. (Doc. 12) Pursuant to the terms of the Scheduling Order, within thirty days of the
23   filing of the administrative record, Plaintiff was to serve “a letter brief outlining the reasons why he …
24   contends that a remand is warranted,” and file “proof of service reflecting that the letter brief was
25   served.” (Doc. 7-1 at 2) However, the parties stipulated for Plaintiff to have an extension of time to
26   serve the letter brief. (Doc. 13) Based upon this stipulation, Plaintiff was ordered to “serve his letter
27   brief no later than March 6, 2020.” (Doc. 14 at 1, emphasis omitted) To date, Plaintiff has not filed a
28   proof of service indicating his compliance with the Court’s order.

                                                           1
 1          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
 2   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
 3   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
 4   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
 5   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
 6   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute
 7   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.
 8   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order);
 9   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with
10   a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
11   prosecute and to comply with local rules).
12          Accordingly, within 14 days, Plaintiff SHALL show cause why terminating sanctions should
13   not be imposed for his failure to follow the Court’s order and failure to prosecute the action or to serve
14   a confidential letter brief and file proof of service with the Court.
15
16   IT IS SO ORDERED.
17      Dated:     March 9, 2020                                 /s/ Jennifer L. Thurston
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                          2
